69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Larry Gene LUCKEY, Appellant.
No. 95-2038.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 7, 1995.Filed Nov. 8, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Larry Gene Luckey appeals the 94-month sentence imposed after he pleaded guilty to being a felon in possession of a firearm, in violation of 18 U.S.C. Secs. 922(g)(1) and 924(a)(2).  For reversal, Luckey argues that the district court1 erred by assessing a four-level enhancement because he used or possessed a firearm "in connection with another felony offense."   U.S.S.G. Sec. 2K2.1(b)(5).


2
In January 1994, Luckey pleaded guilty in state court to possession of a controlled substance and to maintaining drug premises.  The next month, police executed a search warrant at Luckey's residence and discovered small quantities of cocaine and marijuana and three loaded firearms, one of which was beside the sofa in the same room as the drugs.  At sentencing, despite Luckey's insistence that all his weapons were kept only to protect himself and his family, the district court found that at least one firearm was used or possessed in connection with his drug offenses and imposed the Sec. 2K2.1(b)(5) enhancement.


3
On appeal, Luckey asserts that the district court interpreted "in connection with" in Sec. 2K2.1(b)(5) too loosely.  This contention is foreclosed by our recent decision in United States v. Johnson, 60 F.3d 422 (8th Cir.1995), where we affirmed the imposition of a Sec. 2K2.1(b)(5) enhancement on similar facts and expressly noted that a "weapon's physical proximity to narcotics may be sufficient to provide the nexus required between the weapon and the drug charges."  60 F.3d at 423, quoting United States v. Gomez-Arrellano, 5 F.3d 464, 466-67 (10th Cir.1993).  The district court's decision to impose a Sec. 2K2.1(b)(5) enhancement was not clearly erroneous.


4
The judgment is affirmed.



1
 The HONORABLE WILLIAM R. WILSON, JR., United States District Judge for the Eastern District of Arkansas